Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 5/27/2021.
Claims 1-22 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because:
	Claim 1 is directed to an abstract idea without significantly more. Claim 1 pertains to selecting a credit card for the user based on characteristics of the order and providing a reward to the user based on or more characteristic of the order.     
 	The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers advertising, marketing, sales activities or behaviors  and therefore falls within Certain Methods of Organizing Human Activity but for the recitation of generic computer components.  There’s no recitation of a computer components to take the claim limitation out of the mental process group.  
	  This judicial exception is not integrated into a practical application because the claim recites   and  amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claims elements do not integrate the abstract idea into a practical application because the additional elements do not impose meaningful limits on practicing the abstract idea.  Claim 1 is directed to an abstract idea.
	The claims do no not include elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computing device to perform the identifying and appending steps amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer cannot provide an inventive concept.  The claims are not patent eligible.
	Dependent claims 2-11 do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis above.   

Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 12 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as claims above.  At best, the processor in claim 12 recites generic, well known processor functions, as described on paragraphs 0049-0050 of filed specification.  Therefore, the additional limitations do not take the claim limitation out of the mental process.  
	Dependent claims 13 -22  do not include meaningful limitations that transform the exception into a patent eligible application such that the claim amounts to “significantly or substantially” more than the exception itself and are rejected under the same analysis above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Basu et al. (2013/0197991 hereinafter Basu).
	With respect to claims 1 and 12, Basu teaches methods and computer readable storage medium having instructions for: receiving, at an online system, information from a merchant system describing an order for one or more products by a user, information identifying the user, and financial account information for the use (the transaction handler 103 provides an indication of categories of service or products for which the purchase details 169 are requested and the merchant or retailer is to report only the items that are in these categories)(paragraphs 0226 and figure 9); 
	selecting, by the online system, a virtual credit card for the user based on characteristics of the order, the selected virtual credit card providing a reward to the user based on one or more characteristics of the order (when a deal is purchased , the user 101 may opt to use a printable certificate as the voucher 645 for redemption at the designated merchant. The portal 143 generates a virtual account ID 647, similar to a  standard credit card account  number)(paragraphs 0388 and figure 27); 
	identifying, by the online system, one or more offers applicable to one or more orders received from the user based on one or more characteristics of the order, an offer providing a benefit to the user for completing one or more orders (a portal of the transaction handler is to store data representing offers from merchant and to associate user selected offers with the financial accounts of the respective users if the users select the advertisements containing the offers)(paragraph 0040) ; 
	storing, at the online system, an association between an identifier of the user, the selected virtual credit card, and the identified one or more offers ; 
	transmitting information describing the selected virtual credit card from the online system to the merchant system; (the financial transaction are made via an account identification device 141, such as financial transaction cards. e.g. Credit cards, debit cards , banking cards , etc. the financial transaction cards may be embodied in various devices, such as plastic cards, chips, radio frequency identification RID devices, mobile phones, personal digital assistants PDAs etc. and the financial transaction cards may be represented by account identifiers (e.g. account number or aliases. In one embodiment, the financial transaction cards may be represented by account identifiers without physically presenting the account identification device 141on paragraphs 0054 and Figure 4. Transmitting information describing the selected virtual card from the online system to the merchant system. For example, the queries from the advertisement selector 133 may be transmitted and received in accordance with an application programming interface or other query interface of the transaction handler 103, the profile generator 121 or the portal 143 of the transaction handler 103)(paragraph 0078 and Figure 1);       
	receiving, at the online system, a reward corresponding to the selected virtual credit card and the order (the transaction profiles 127 provide intelligence information on the behavior, pattern, preference, propensity, latency, frequency, trend, and budget of the user 101 in making purchases. In one embodiment, the transaction profiles 127 include information about what the users 101 own, such as points, miles, or other reward currency available credit and received offers such as coupons loaded into the account of the user 101)(paragraph 0061 and Figure 1);   
	 and storing the reward corresponding to the selected virtual credit card and the order in association with the user (the transaction handler 103 stores data to indicate use of the account information 142 and the IP address at the time of the transaction request)(paragraph 0099 and Figure 1).

	With respect to claims 2 and 13, Basu further teaches selecting, by the online system, the virtual credit card for the user based on characteristics of the order, the selected virtual credit card providing the reward to the user based on one or more characteristics of the order comprises: determining a category of the merchant system from the received information; and selecting a virtual credit card providing a maximum reward to the user for purchases made through merchant systems having the determined category (the transaction handler 103 communicates with transaction terminals 105 to set up, customize and/or update offers based on market focus, product categories, service categories, targeted consumer demographics, etc.)(paragraph 0085 and Figure 1).

	With respect to claims 3 and 14, Basu further teaches , wherein the category of the merchant system comprises a merchant category code included in the received information ( super categories 311 are defined to group categories 306 used in transaction records 301. The super categories 311 can be mutually exclusive. For example, each merchant category 306 is classified under only one super merchant category but not any other super merchant categories)(paragraph 0045 and Figure 2).

	With respect to claim 4 and 15, Basu further teaches wherein identifying, by the online system, one or more offers applicable to one or more orders received from the user based on one or more characteristics of the order comprises: identifying one or more geographic locations relevant to the order from the received information; and identifying one or more offers having criteria satisfied by a geographic location relevant to the order  ( for example, a database may be used to store information about merchants, such as the geographical locations of the merchants, categories of the merchants)(paragraph 0437).

	With respect to claim 5 and 16, Basu further teaches  wherein the geographic location relevant to the order comprises a geographic location of the merchant system ( a database may be used to store information about merchants, such as the geographical locations of the merchants, categories of the merchants)(paragraph 0437).

	With respect to claims 6 and 17, Basu teaches  wherein the geographic location relevant to the order comprises a geographic location of the user ( other variables can be used in place of, or in addition to the variables ZZZ(311, 313, 315) illustrated in Figure 2. For example, the aggregated spending profile 311 can be generated using variables measuring shopping radius/distance from the primary address of the account holder to the merchant site for offline purchases)(paragraphs 0471 and Figure 2).

	With respect to claims 7 and 18, Basu further teaches wherein identifying, by the online system, one or more offers applicable to one or more orders received from the user based on one or more characteristics of the order comprises: retrieving information stored by the online system describing previously received orders identifying the user; identifying one or more candidate products from the previously received orders and from the order; applying a purchase model to each candidate product, the purchase model trained from previously received orders identifying the user and outputting a probability of the user purchasing a candidate product; identifying offers relevant to one or more candidate products based on the probabilities of the user purchasing candidate products (the offers are based on the point of service to offeree distance to allow the user 101 to obtain in-person services. In one embodiment, the offers are selected based on transaction history and shopping patterns in the transaction data 109 and/or the distance between the user 101 and the merchant)(paragraph 0074 and Figure 1).

	With respect to claims 8 and 19, Basu further teaches wherein identifying offers relevant to one or more candidate products based on the probabilities of the user purchasing candidate products comprises: identifying an offer relevant to a candidate product having at least a threshold probability of being purchased by the user (the message 423 may include an advertisement which may present a new offer selected based on a past transactions, the transaction handler 103 may determine that when the user 101 makes the current purchase, the likelihood of the user 101 to make a related purchase at higher than a threshold)(paragraph 0274 and Figure 15) . 

	With respect to claims 9 and 20, Basu further teaches wherein identifying offers relevant to one or more candidate products based on the probabilities of the user purchasing candidate products comprises: identifying an offer relevant to a candidate product having at least a threshold probability of being purchased by the user.  
9. The method of claim 7, wherein identifying offers relevant to one or more candidate products based on the probabilities of the user purchasing candidate products comprises: ranking the candidate products based on the probabilities of the user purchasing candidate products; identifying an offer relevant to a candidate product having at least a threshold position in the ranking (the information provided by the portal 143 can be used in pre-purchase marketing activities, such as customizing content or offers, prioritizing content of the offer, selecting content or offers, etc. based on the spending pattern of the user 101)(paragraph 0113 and Figure 1).

	With respect to claims 10 and 21, Basu further teaches receiving at the online system, an additional order stored in association with the user identifying the user and including a candidate product for which an identified offer is relevant; and transmitting information describing the identified offer to a merchant system from which the additional order was received in conjunction with information identifying the additional order and information identifying the user (the user 101 may later consider the purchase of additional goods or services. The user 101 may shop at a traditional retailer or an online retailer)(paragraph 0196 and Figure 1).

	With respect top claims 11 and 22, Basu further teaches wherein transmitting information describing the selected virtual credit card from the online system to the merchant system comprises: transmitting the information describing the selected virtual credit card form the online system and information identifying at least one of the identified one or more offers to the merchant system (the SKU level profile of the user 101 may be provided to a business that is considered a peer with or similar to the particular merchant or merchants.  For example, a merchant may be considered a peer of the business because the merchant offers goods and services that are similar or related to those business)(paragraph 0024 and Figure 1).

References of record but not applied in the current rejection:
	Article by Broida, R, titled “Create Virtual Credit card numbers and get cash back from privacy.com teaches Privacy.com links to your checking account (via US-based service called Plaid, which securely links apps to Banks). So you’ll have to fork over your bank Id and password. Once, you’re set up, you can use Privacy to create both repeated-use and single-use credit card numbers for things like Netflix subscriptions and Amazon accounts, the latter for one off purchases.  Those single use numbers “self destruct” just two minutes after the first charge occurs.

	WO 2012082155 A2 teaches very often bonuses and promotions are directly tied to an affinity card in order to establish some criteria to award the bonus or generate the promotion. However, the use of these cards has numerous drawbacks. Among other things, many consumers or gamblers do not wish to utilize such cards. In that event, however, the casino or retailer does not have an effective means for including the person in a bonusing or promotion program.
	   
 					Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688